Case 19-70013 Document 28 Filed in TXSB on 02/14/19 Page 1 of 16

Filk in this information to Identify the case:
Debtorname Bay Area Reglonal Medical Center, LLC

United Slates Bankeupley Court for tha: SOUTHERN DISTRICT OF TEXAS

Case number 19-7013 C1 Cheok If this ts an
(if known) . amended Ming

 

 

Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy 416

 

The debtor must answer avery question, If more space [a needed, attach a separate sheot to this form. On tho top of any
additional pages, write the debtor's name and case number (if known),

4. Gross revenue from business

[J None
Identify the beginnlng and ending dates of the debtor's fiscat yaar, Sources of revenue Grose revenue
which may be a calendar year Check all that apply. (before deductions
: and exclusions
From the beginning of the fv} Operating a businass

fiscal yoar to filling date:

From Ot/01/2019 lo Filing date C Other $0,00

For prior yaar: ' From 04/04/2018 to 12/31/2018 Yzf Operating @ businoss
Rw YAY WMTRBTYYYY-

 

Mio (] Other $45,766,907,00
Opsrating a business
For the before that: From t wi
year before CHO o aeons F] Other $119,082,000,00

 

2, Non-business revenue
Inctude revenue regerdiess of whelher that reyonue is taxable, Non-business income may include interest, dividends, money collected from
laweulla, and royalties. List each source and the gross revenue for each saparalaly. Do not include revenue listed In line 4.

[7 None
List Certain Transfors Made Before Fiilng for Bankruptcy

3, Certain payments or transfers to oreditors within 80 days bafore filing this case

List payments or transfers—including expense reimbursements--to any erediter, other {han regular employee compensation, within 90 days
before flilng this case unless the aggregate value of all property transferred to that creditor is lass than $8,425, (This amount may be
adjusted on 4/01/48 and avery 3 years after that with raspect to cases filed on or afler (he dale of adjustment.)

 

 

 

 

0 None
Creditor's name and address Dates Total amount orvalue Reasons for payment or transfer
2 Cheek all that apply
3.4. Manfred Sou Lc 1/10/2049 $44,234.18 J Secured dabt
7670 Woodway, Ste. 180 (Cf Unsecured loan repayments
Breet ° Ci Suppiiers or vendors
(0 Services
Houston TX 77083 Tj Other
2iP Code

chy Slate

Olflolal Forn 207 Statement of Financlal Affalre for Non-Indlyiduais Fillng for Bankruptcy page 1

 

 

 
Case 19-70013 Document 28 Filed in TXSB on 02/14/19 Page 2 of 16

Debtor Bay Area Regional Medical Center, LLG Case number (If known) 19-70013
Name .

4, Paymonts or other tratiafors of property made within 1 year before filing thls case that benefited any Insider

List payments or transfers, Including expense relmbursements, made within 1 year befora filing this case on debts owed {o an Insider or
guaranteed or co-signed by an insider unless (he aggregate value of all property transfarred fo or for the banafil of the insider is tess than
$6,426, (This amount may be adjusted on 4/01/49 and every 3 years after hal wilh respeot fo cases filed on or altar (ha date of
adjustment.) Do hol include any payments iisted In tine 3. Insiders include officers, directors, and anyone in control of a corporate debtor
and their relatives; general partners of a partnership debter and their relatives; affillales of the debter and Insiders of such affillates; and
any managing agent of the debtor. 11 U.S.C. § 10181).

 

(i None
Insider's name and address Dates Totafamountorvalue Reasons for payment or transfer
4.1, Debtor's Access to Records Terminated
Inakter's namie

By Cernor Health Servicas, inc,
Btreat
2800 Roskcreek Parkway

Kansas Clty MO 64117
Clty ‘ata a

Rolationship to debtor

 

6, Reposseasions, foreclosures, and returns

‘List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a
craditor, sold al a foractosure sale, transferred by & deed In ileu of foreclosure, or relurned to the seller, Do nol Include property listed in
line 6,

ci None

Creditor's name and address Description of the property Date Value of property

81. Slemens Firianolal Services, Inc. (3) Cardiac catheterization labs 42/28/2018
rs name Value: Unknown
170 Wood Avenue South

Slreat

 

 

isolin : NJ 08830
Clty Slala Zip Code

& Setoffs

List any creditor, including a bank or financial Institulion, that withIn 90 days before filing this casa set off or otharwise took anything from
an account of the deblor without permission or refused to make a payment at the debtor's direction from an account of fhe debtor because
the debtor owed a debt;i.

+
'

Mw None

Offiolal Form 207 . Statement of Financial Affairs for Non-individuats Fillng for Bankruptcy page 2
Case 19-70013 Document 28 Filed in TXSB on 02/14/19 Page 3 of 16

Debtor Bay Area Regional Medical Center, LLC Case number (if known) 19-70043
Nema

Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
List the fegal gallons, procaedings, investigations, arbitrations, medlaltons, and audits by federal or stala agancies tn which the debtor
was Involved fn any capaally--within 4 year before Ming this oase,

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(C] Nene
Case title . Nature of case Court or agency's name and address Status of case
7.1, Sandra Hood, etaly BARMC WARN Act class action US District Ct, Sou Dist, TX Houston D Pend!
Name i] Pending
: . 615 Rusk [} On appeai
Stok [1] Concluded
Case number .
4:18-cv-07464 Heuston TX 77002
‘ City Stols ZIP Code
Case title ' Nature of case Court of agency's name and address Status of case
7.2, Cintas CorpNo.2vBARMC Broach of Contract/Quantun 413th District Ct, Harris Co., TX p
fy] Pending
Meruit Name
201 Caroline CC] On appeal
§
Wat | Conoluded
Cage number
2018-31607 Houston TX 77002
Clly State ZIP Code
Case title Nature of case Court or agency’s name and address Status of case
7.3, Clear CreakISD v BARMC Tax Sult t Séth District Ct, Harris Co, TX [7] Pending
201 Caroline C] On appeal
Strant
oO Concluded
Case number
2018-32687 Houston TX 7702
: Cly State ZIP Codo
Cago title Nature of case Court or agency's name and address Status of case
7.4. Compass Group, et al v Arbitration proceeding Am Health Lawyers Assoc Pend!
BARMC  ¢ Namo [Yj Pending
1620 Eve St, NW Sth Floor [[} On appeal
Steel
Condluded
Washington, DG 20006-4010 [] Gonaiidie
Case number
4576 . ‘. 202-833-1190
cf Clly State ZIP Coda
Case title Nature of cage Court or agency’s name and address Status of case
7.5. Dell Marketing v BARMC Sworn Accounti(Quantum CCCL No 2, Travis Co., TX Pendin
NMeruit Name I 9
1009 Guadalupe (] On appeal
Stool Concluded
PO Box 149326 Oo
Case numbek
C-4-CV-18-007113 Austin TX 78744
city Slate ZIP Cade

Official Form 207 Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy page 3
Case 19-70013 Document 28 Filed in TXSB on 02/14/19 Page 4 of 16

L

Bay Area Regionat Medical Center, LLC

Case number (ifknown) 19-70043

 

 

Debtor
Neme
Caso title Nature of case

7.6, ESA Toxicology v BARMC

Case number
2018-30464

Case title , ;
7.7. Laser Vantures v BARMG

Case number
18-0866-026

 

Case title
7.8, Radia Enterprise y BARMC

Case number
1113009

 

Case title
7.9. Texas Toxtile Sve v BARMC

'

Case number
2018-32453.

Case title

Thyssenkrupp Elevator v
BARMG

7,10,

- Case number
2018-59240"

Case tile

7.11, Laboratory Corp of Am v
BARMC :

Case number
2018-82783.

Olficlal Form 207

Dec action regarding lab
services billing practices with
Aetna & Cigna

Natura of case
Breach of Contract

Nature of case

Sworn Acot/Broach of
Contract/Attys Foos

Nature of case

Breach of Contract-
nonpayment of Invoices

Nature of case

Sworn Account/Breach of
Contract/Quantun Meruit

Nature of caso

Breach of Contract/Quantum
Morult

Court or agency's name and addresa
489th District Ct. Harris Co., TX

 

 

 

 

Neme

201 Caroline

Street

Houston ™ 77002
Clty State ZIP Code

Court or agency's name and address
28th District Ct, Willlamson Co., TX

 

 

 

Name

PO Box 24

Stroat

Georgetown TX__78627
Cily Stais ZIP Code

Court of agency's name and address
CCCL No. 3, Harris Co, TX

 

 

 

 

Name

20 Caroline

Street

Houston TX 77002
City Slala ZIP Coda

Court or agency's name and address

152nd District Ct, Harris Co,, TX
Name

 

 

 

201 Carollne

Strect

Houston FX 77002
Clty Stale ZIP Code

Gourt or agency's name and address
182nd District Ct, Harris Co. TX

 

 

 

 

Name

201 Caroline

Street

Houston TX _ 77002
Gly Stato ZIP Code

Court or agency's name and address

165th District Ct, Harris Co., TX
Name

 

 

 

201 Caroline

Streei

Houston TX 77002
city Stata ZIP Code

Statemont of Financial Affairs for Non-Individuals Fillng for Bankruptoy

 

Status of case
Pending

Cj on appeal
ol Concluded

Status of case
[yj Pending

f-] On appeal
CO Conctuded

Status of case
i Panding

T] On appeal
[] Concluded

Status of case
fyi Pending

f-} On appeal
ol Concluded

Status of case
fj Pending

TL] On appeal
oO Concluded

Status of case
{¥{ Pending

1 On appeal
ry Concluded

page 4

 

 
Case 19-70013 Document 28 Filed in TXSB on 02/14/19 Page 5 of 16

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Dabtor Bay Area Regional Medical Center, LLC Case number (if known) 18-70013
Name .
Case title Nature of case Court or agency's name and address Status of case
7.12, Randstad v BARMC Sworn Account/Alty's Fees 296th District Gt, Harrls Co., TX ta Pendin
ig
unpald Name
204 Caroline [) On appeal
Stroat 0 Concluded
Cage number.
2018-89762 : Houston TX 77002
, Clty State ZIP Code
Gaae title Nature of case Court or agency's name and address Status of case
7.13, Arrow international v Sworn Acoount/Breach of $34th District Ct, Harris Co., TX (7 Pending
BARMG ContractQuantum Merult Nama
201 Caroline [J On appeal
Sloat
Ci Conchided
Case number
2018-77778 Houston TX__ 77002
Clty State IP Code
Case fltle . Nature of case Court or agency's name and address Status of casa
7.44, Betty Cooper, etalv BARMC WARN Act class action US Dist Ct, Sou Dist, TX, Houston Div tz} Pending
Name
515 Rusk CO On appeal
Street
Cl] Concluded
Casa number.
4:18-cv-04018 Houston TX 77002
‘ Cly Sinte ZIP Coda
Case title Nature of cage Court or agency's name and address Status of case
7.16, Clemetean Willams, etalv © FLSA class action US Dist Ct, Sou Dist, TX, Houston DIV py pandin
BARMG Name wi q
616 Rusk LJ On appeal
Strest [I Concluded
t
Caso number.
4:18-cf-04819 Houston TX 77002
’ Clly Stale ZIP Code
Case title A Nature of caso Court or agency's name and address Status of case
7.16. Bazuna vy BARMG. | US Dist Ct, Sou Dist, TX, Houston Div- [ZI Pending
: ame
§18 Rusk [] On appeal
Straal
u Concluded
Case number
4:47-cy-02394 Houston TX 77002
oly State ZIP Code
Case title Nature of case Court or agency's name and addross Status of case
7.17. Aguilar, et atv BARMC WARN Act class action US Dist Ct, Sou Dist, TX, Houston Div wi Pending

Official Form 207

Case number
4:18-0v-01877

Statement of Financlat Affalrs for Non-Individuals Filing for Bankruptcy

Nano

 

 

 

515 Rusk (0 On appeal
Straat
(I Concluded
Houston TX __ 77002
Cty Stata ZIP Code
page 5
Case 19-70013 Document 28 Filed in TXSB on 02/14/19 Page 6 of 16

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Dabtor Bay Area Reglonal Medical Center, LLC Case number (if known) 19-70043
Name!
Case title ° Nature of case Court or agency's name and address Status of case
7,48, Stambush Staffing vBARMC Breach of Contract GCCL at Law No, 4, Harris Co 7 Pendin
Name ‘ 9
20% Caroline [J On appeal
Steet [] Concluded
Case number
1115056 Houaton TX 77002
, Olly Stata ZIP Code
Gase title - ' Nature of case Court or agency's name and address Status of cage
7.19, Beneficial Equipment v Confessed Judgment pursuant Pennsylvania Court of Common Pleas (2 Pending
BARMC to Aselgnnment and Name
Assumption Agreement for PO Box 16800 [| On appeal
financing equipment Slreet
g equip “ [I] Conotuded
Case number ‘
Harrisburg PA 147106
Clty State ZIP Code
Case title Nature of case Court or agency's name and address Status of case
7.20, Linda Noble ‘ EEOC Charge EECC
3 Noma If Pending
1919 Smith St, Ste 609 [I] On appeal
Streot
DF Concluded
Case number ~- .
460-2018-D0645 Houston TX 77002
. ly State ZIP Gode

8 Assignments and recelvershlp

 

List any proparly In the hands of an assignee for the benefit of oreditors during the 120 days before filing this oase and any property In the
hands of a reoeiver, custodian, or other court-appoinied officer within 1 year before filing this case.

None

Certain Gifts and Charitable Contributions

9, Listall gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the
aggregate value of tha-gifts to that raciplent is less than $4,000

fj None

Cortain Losses

40. Aillosses from flre, theft, or other casualty within 1 year before filing this caso, 1

fy None

Offioial Form 207 | : Statement of Flnanclat Affaire for Non-Individuals Filing for Bankruptoy page 6

 
Case 19-70013 Document 28 Filed in TXSB on 02/14/19 Page 7 of 16

Babtor Bay Area Regional Medical Center, LLC Case number (If knawn) 19-70043
Nema ~

Certain Payments or Transfers

441, Paymants ralated to bankruptey
List any payments of money or other transfers of proparty made by the debtor or person aoting on behalf of the deblor within 1 year
before the filing of this case {o another person or entity, Including attorneys, that the debtor consulfed about debt consolidation or
rastructuring, seeking bankruptcy relfef, or filing a bankrupley case.

 

 

 

 

 

CI None ,
Who was pald or who received the transfer? if not money, describe the property Dates Total amount
fransforred or value
114. Fuqua & Associates, PC 4/27/18 $167,814.50
. $66,000
Address T7288
6008 Riverway $60,000
Sleat 10/01/18
Sulte 250 $33,853.60
1108/18
Houston . TX _ 77056
Gly Slate "ZIP Code $28,964

Emall or website address

rifuqua@fuqualepai.com

Who made the payment, if not debtor?
Medistar Corp,

 

 

42, Self-settled trusts of which the dobtor [a a beneficiary
List any payments or transfers of property made by the deblor or a parson acting on behalf of the debtor within 10 yeara before the filing
of (his cage to a self-sallied (rust or similar davice,
Do not Include transfers already listed on this statemant.

ivi None

43. Transfers not already listed on this statemant
List any transfers of money or other properly~by sale, trade, or any other moans~made by the dobtor or & person acling on behalf of the
debtor within 2 years before the filing of this case to another parson, other than properly transferred In the ordinary course of business or
financial affairs, [nclude both oulright iansfers and lransfers mada as security, Do not Include gifts or transfers previously listed on thle

 

 

 

 

statement.

[J None
Who recalved transfer? Description of property transferred Date transfer Total amount

or payments recelved or debts pald was made or value
- in exchange
13.4. HG-200 Blossom Street, LLC Hospital equipment; conveyance In 08/02/2048 $22,223,022.41
7 jlou of foreclosure

Address
4890 W. Kenndy Blvd.
Straat
Sulte 650
Tanpa FL__33808
oily Stata iP Coda
Relationship to debtor

Former landlord

Official Form 207 . Statement of Financial Affaira for Non-Individuats FitIng for Bankruptey page 7
Case 19-70013 Document 28 Filed in TXSB on 02/14/19 Page 8 of 16

 

 

 

 

 

 

 

 

Dablor Bay Area Regional Medical Center, LLC Case number (if known) 19-70013

Name

Who racelved transfer? Description of property transferred Date transfor = Tota! amount
, or payments racelved or dabts pald was made or value
in exchange
13.2. HC-200 Blossom Street, LLC Lease termination 0813/2018
Value: Unknown

Address .
4890 W, Kennedy Blyd.
Siraat '
Sulte 650
Tampa ___FL___CC33 809
Cy Slate iP Code
Ralatlonship to debtor
Fomer landlord

 

Previous Locations

44. Previous addresses
List all previous addresses used by the debtor within 3 years before filing this case and the dates tha addresses were used,

[J Oces not apply

 

 

 

 

 

 

 

 

 

 

Addrass Dates of occupancy
14.1, 260 Blossom From _ Sept, 2017 To Oct. 6, 2018
Street
Wobster TX 77698
Oly Stale ap Gods
Address Dates of occupancy
14.2. 2 Professional Park From May a1, 2013 To Sept, 2017
Stract
Webster TX 77698
Gly Stale iP Goda
Address Dates of occupaticy
14.3. 16840 Buccaneer Lane From Oct, 23, 2017 To Oct. 6, 2018
Street
Houston B TX __77050
ay , Bale ZIP Code

Official Form 207 . Statement of Flnanolal Affalra for Non-Individuats Filing for Bankruptoy page 4
Case 19-70013 Document 28 Filed in TXSB on 02/14/19 Page 9 of 16

Dabtor Bay Area Regional Medical Center, LLC Case number (If known) 419-70013
Nemo

Health Care Bankrupteles

48, Health Care bankruptelis
{9 the debtor primarily engaged In offering services and facillites for:
@ diagnosing of {reallng injury, deformily, or disease, or
@ providing any surgical, psychlatrio, drug trealment, or obsteliio care?

[1] No. Go to Pait 9,
fv] Yoo. Fillin the information below,

 

 

 

 

Facility name and address Nature of the business operation, Including If debtor provides meats
' : type of aarvices the debtor provides and housing, number of
. patlents In debtor's care
16.1. Bay Area Regional Medical Center, LLC__ Acute care hospitat until May 13, 2018 ; NIA
oe | Location where patient records are maintained
200 Blogs om St. (If different from facllity address). If electronic, Identify
any service provider. How are racords kept?
Cerner Health Services, Inc. Chack ail that apply:
: . 2800 Rockcreek Parkway [7 Electronically
Webstor . TX 77698 Kansas City, MO 64117 Cy Paper
ly " Stats ZIP Code

Personally Identifiable Information

46, Doss the debtor collect and retain personally Identifiable Information of customers?

LJ Ne,
fF Yas. State the nature of the information collected and retalned
Information to admit patients and enable billing for services rendered

Deas the dablor have a privacy policy about that Information?

Ne.
I Yes.

47. Within 6 years before filing this case, have any employeas of the dabfor bean participants In any ERISA, 407{k}, 403(b) or
other pension ér profit-sharing plan made avaliable by the debtor as an employee benefit?

([] No. Goto Part 10,"

[yj Yes. Does (he debtor serve as plan administrator?
No. Go fo Parl 10.
CO Yes. Fil tn befow.

St

Olfictat Form 207 | "Statement of Financlal Affairs for Non-Individuals Filing for Bankruptcy page 9

 

 
Case 19-70013 Document 28 Filed in TXSB on 02/14/19 Page 10 of 16

4

Debtor Bay Area Regional Medical Center, LLC Case number (i known) 19-70013

Nama

Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

48, Closed financial accounts
Within 4 year before filing this case, were any finanolal accounts or lasiruments held in the debter's name, or for tha debter's benefit,

closed, sold, moved, or transtarred?
Include checking, savings, money market, or olhar financial accounts, certificates of deposit, and sharaa In banks, oredil unions, brokerage

houses, cooperatives, associations, and olher financial institutions,

 

 

 

 

 

 

 

 

 

 

 

C None
Financial Institution name and address Last 4 digits of Type of account Date account Last balance
account number was closed, hefore closing
sold, moved, or transfer
18.1. Capital One Financial Corporation or transforrod
emo me
: XXXX-_8 6 418 Checking 8/14/2018 $0,00
1680 Capital One Dive CJ Savings
[) Money market +
T Brokerage
Oo Other
NicLean . VA 22102-3491
: tale ZIP Code
Financial Institution name and address Last 4 digits of Type ofaccount Date account Last balance
account number was closed, before closing
. sold, moved, or transfor
. tr
48.2, Capital One Financial Corporation or transferred
ame |
, oe XXXX-_7 8 7 8 fy] Checking 9118/2018 $0.00
i B86 Caplfal One Drive [] Savings
[J Money market
[] Bickerage
, CO] Other
MeLean VA 22102-3491
oly Blala zip Code
Financial institution namo and address Last 4 digits of Type ofaccount Date account Last balance
account numbor was closed, before closing
sold, moved, or transfer
18.3. Capital One Financial Group or transferred
fame
XXXX- 6 39 9 8) Checking 01/11/2019 $0.00

4680 Capital One Drive [1 Savings

‘Street
[I Money matket
(C) Brokerage

 

 

Other
MoLean VA 22102-3494 Come

 

oly ' Slate 21P Code

Offiatal Form 207 Statement of Financial Affairs for Non-Indlviduals Flilng for Bankruptey pege 10

 

 
Case 19-70013 Document 28 Filed in TXSB on 02/14/19 Page 11 of 16

19-76013

 

Debtor Bay Area Regional Medioal Center, LLC Case number (if known)
Name- 7

19. Safe dapoalt boxes
List any safa deposit bex or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before
filing thls case, *

7} None

20, Off-premises storage -. |
List any properly Kap! In storage units or warehouses wilhin 1 year before fling thls case, Do not include facitites that are ina pan ofa |
buliding in which the debtor doas business. |

 

 

 

 

 

 

 

 

 

[] None
Facillty name and address Names of anyone with access to It Description of the contents Deos dobtor
: atill have It?
tron Mountala None Unknown O No
Nama Address Yas
5249 Glenmont Dr,
Sheet .*
Houston _ TX _. 77084
ay -—Siale AP Code
Faollily name and address Names of anyane with acogss to it Desoriptian of the contents Dooa debtor
: still have It?
Ute Steraga _. Santlago Mendoza unknown [ Ne
ame Addross I Yee
2200 E. Main St.____. 250 Blossom St,
Webster, TX 77598
League City TX T7673
Gly Slate’ ZIP Goda
Facility name and address Names of anyone with accass to It Description of the contents Doss debtor
stil! have It?
Cerner Health Services Patlent records No
Name Addrese Financlal accounting records = [] Yes

2800 Rockcreak Parkway
‘staat

 

Kansas Clty MO. 64117
ly Stata Zip Code

Offictal Form 207° ; Statement of Financlal Affairs for Non-indlviduals Filing for Bankruptcy pago 11
Case 19-70013 Document 28 Filed in TXSB on 02/14/19 Page 12 of 16

Debtor Bay Area Reglonat Madicai Center, LLC Case number (if known) 419-70013
Name

Property the Debtor Holds or Controls That the Dehtor Does Not Own

21. Property hald for another
List any property that the debtor holds or controls that another entity owns. Include any properly borrowed from, being stored for, or held
{n frust, Do not ist leased or rented properly,

(¥J Nona

Petree Dotalis About Environmental Information
For the purpose of Part 12, the folowing definitions apply:
® Environmental fay means any statute or governmental regulation that concerns poilutlon, contamination, or hazardous material, ragardlass or
the medium affected (alr, /and, waler, or any olher medium). .
 Siie means any location, faollity, or properly, Including disposal sites, that the debtor now owns, operates, or utilizes or that he debtor

formerly owned, operated, or utilized.

W Hazardous material means anything that an enviranmental law defines as hazardous or toxic, or desorlbes as a pollutant, contaminant, ora
similarly harmful substance.

Report all notices, releases, and proceedings known, regardless of when they ocourred,

22, Has the debtor been a party in any judicial or administrative proceeding undor any environmental law?
include selfiements and orders.

Ey No
[] Yes. Provide details below,

23, Has any governmental unit otherwise notified the debtor that the dobter may be Hable or potentially (lable under or in
violation of an environmental law?

[No :,
| Yes. Provide details below.

24. Has the debtor notified any govermental unit of any release of hazardous matorial?
yy No .
[I] Yes. Provide datallé batow,
Part 13; QETENE About the Debtor's Business or Connections to Any Business

28. Other businesses In which the debtor has or has had an Interest
List any business for which ihe debtor was an owner, partner, member, or otherwise a person In control within 6 years before fillng this
case, Include thls Information avan if already lislad In tha Schedulas.

J None
26. Books, records, and financlat statements
26a. List all accountants and bookkeepers whe maintalned the deblor's books and racords wilhin 2 years before filing this one.

vi None

Offical Form 207 _, Statement of Financial Affairs for Non-Individuals Fillng for Bankruptcy page 12

 
Case 19-70013 Document 28 Filed in TXSB on 02/14/19 Page 13 of 16

Debtor _ Bay Area Regional Medical Center, LLC Casa number (if known) 419-70013
Name
26b, List all firms or Individuals who have audited, compiled, or reviewed debtors books of account and records or prepared 4 financtal
statement wilhin 2 Years befere fling this case,

 

[J None
Name.and address Dates of service

26b.1, EEPB P.C, From Jan. 2074 To May, 2018

Name .

2950 North Loop West
Straat

Suite 120

Houston _ TX 77092
Ciy “Elate ZIP Gedo

260, List all firms or Individuals who were In poseaasion of the debtor's books of accoun! and records when this case Is filed.

 

 

 

 

oO None
Name and address if any books of ascount and records are
vt unavallable, explaln why
280.1. Serer Health Services, Inc. Electronically maintained but Cerner
fame " terminated access due to debtor financial
2800 Rockereek Parkway hardship
Kansas Clty * Mo 64ti7
oly " Blals ZF Goda

26d, List all financial Institutions, creditors, and olher parties, Inoluding mercantile and {rade agenctes, to whom (ha debtor issued a
{Inanctal statement within 2 years before filing this case.

Oo None
Name and address
260.1. Capital One. Bank
ome '
2 Bethesda Metro Center
‘Sireot
Sulte 600

Bethesda — MD 20814
Shy ; State ZIP Gade

Name and address

260.2, He.200 Blossom Strect, LLC
ame
4890 W. Kennedy Blyd.
Stroot
Suite 850

Tampa FL 33609
Clty Siais ap od

Olflolal Form 207 * .° Statement of Flnanclal Affairs for Non-Individuals Fillng for Bankruptey page 13
Case 19-70013 Document 28 Filed in TXSB on 02/14/19 Page 14 of 16

Debtor
Namo

27. inventories

Bay Area Regional Medical Genter, LLC

Have any Inventorles of the debtor's proporly been taken within 2 years before fiting this case’?

T] Neo.

fi Yes. Give the delails about ihe two most recent inventorias.

Case number (if known) 19-70013

 

 

 

 

 

Name of the person who supervised the taking of the Inventory Date of The dollar amount and basis
laventory {cost, market, or other basis)
of each Inventory
Unknown 01/06/2018 $6,834,242,00
Name ang address of the parson who has possession of Invantory records
27.4. EEPB,P.C,
Neme : _
2950 North Loop West
Steal ;
Suite 1200
Houston TX 77092
cy” Stale ZIP Code
Namo of the person who supervised the taking of the inventory Date of Thea dollar amount and basis
- Inventory {coxt, market, or other basis)
of each Inventory
Unknown 10/04/2017 $741,993.07

 

 

Name and address’ of the person who has possession of inventory records

 

272, Gapital Inventory, Inc.

 

 

 

ame
9726 Main Street
Street
Sulte 100
Woodstock GA 30188
Cy Stale Zp Code

28, List the debtor's officers, directors, managing membors, general partners, members In control, controlling shareholders,
or other people In contrat of the debtor at the time of the fillng of this case,

Name

Medical Property Hospital, LLC

29, Within 4 year bofore the fillng of this case,
mombers in control of the debtor, or sharsholdars

T] Ne o
ff Yes. idenilly below.

Address

7676 Woodway
Suite 160
Houston, TX 77063

Position and nature of any Interest

Sole Member

 

 

 

 

Name Address Position and nature of
any Interest
Ed Schatte 534 Orchard Street Manager / None
Webstar, TX 77593
Dipsu D. Patel 256 Blossom Street, Sta. 280 Manager / None
Webster, TX 77598
Alfred T, Mitcheii. 1810 St, John Drive, Ste. 220 Manager / None
Houston, TX 77087
Larry W. Cato 2411 Fountaln View #200 Manager / None
4 Houston, TX 77057
Statement of Financial Affairs for Non-Individuais Fillng for Bankruptcy

OMolal Form 207

% of intorest, If any
400%

did the debtor have officers, diractors, managing members, general partners,
in control of the debtor who no Jonger hold these positions?

Perlod during which position
or Interest was held

From unknown To May, 2018
From Unknown To May, 2074
From Unknown To May, 2018

From Unknown To May, 2018

page 14
Case 19-70013 Document 28 Filed in TXSB on 02/14/19 Page 15 of 16

% ‘

 

 

 

 

 

 

Debtor Bay Area Regional Medical Center, LLC Case number (if known) 19-70013
ame
Karan Bhalla 6413 Crenshaw Road, Ste 400 NVianager / None From Unknown To May, 2018
. . Pasadena, TX 77805
Stephen K, Jones Jr, 4936 Frrederick Lane Community Membor/ From May, 2017 To May, 2018
: - League City, TX 77573 None
Monzer Hourani , 7670 Woodway, Ste, 180 Manager / None From July 2014 To May 2018
o Houston, TX 77063
Rick Zachardy . 7676 Woodway, Ste, 160 Interim Chairman of From Oot, 2017 To May, 2018
“ Houston, TX 77063 Board / None
Marston Shaun Hoit 1045 Gemini St. Manager / None From Unknown To May, 2078
. Houston, TX 77058
Michael Lyons 41411 Floyd St, Chalrman of the From July, 2074 To Oot, 20417
Houston, TX 77007 Board / None

 

30, Payments, distrioutions, or withdrawals cradited or given to insiders
Wiihin 4 year before flilng this casa, did the dabfor provide an Insidar with value In any form, Including salary, other compensation, draws,
bonuses, toans, credi(s on foans, stock radamptions, and options exercised?

No é .
Yes, Identify below
Name and addrese of recipient Amount of money or description Dates Reason for
. and vatue of property providing the value

30,1, Debtor access to records terminated

 

 

 

 

Name we

SEE #260 ABOVE

Streat

ty "Slate “ZIP Cade
‘Relationship to dobter

 

34. Within 6 years before filing thls case, has the debtor been a mentber of any consolidated group for tax purposes?

 

1 No
fz Yes. Identify below.
Name of the parent corporation Employer identification number of the parant corporation
Manfred Co., LC EIN 6-0 § 8 2° 6 8 1
32, Withiné years.before tiling this case, has the dobtor as an emplayer been responsible for contributing to a pension fund?
No

Ci] Yes. tentify blow:

Official Form 207 Statement of Flnanclal Affairs for Non-Individuals Filing for Bankruptcy page 15

 

 

 
Case 19-70013 Document 28 Filed in TXSB on 02/14/19 Page 16 of 16

Debtor Bay Area Reglonal Medical Center, LLG Case number (if known) 19-70013
Nama

eee Signature and Declaration

WARNING --Bankrupley fraud is a serous crime, Making a false gtatament, concealing proparty, or obtaining monay or properly by fraud In
connection wilh a bankruptcy case can fesuill In {Ines up to $500,000 or Imprisonment for up fo 20 years, or boih.
18 U.S.C, §§ 162, 1941, 1519, and 3574,

 

| have examined the information in this Stalement of Finanolaf Affairs and any allachments and have a reasonable belief (hat the Information is
{rue and correct.

i declare under penalty of perjury thal the foregoing Is true and correct.

     
  

   

AG : € FL. ee” Printed name Rick A. Zachardy
Slanaluf of individual sjghing on behalf of thegebtér

Posfiion or relationship to deblor Authorized Representative

Aro additional pages to Stetenient of Financlal Affairs for Non-tndividuats Fiting for Bankruptcy (Official Form 207) attached?

iJ No
| Yes

Official Form 207 Statement of Financtal Affairs for Non-individuals Filing for Bankruptey page 16

 
